—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered April 29, 1999, convicting him of assault in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was *739legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Gordon, 284 AD2d 481). Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s claim that he was deprived of his right to the effective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.